DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-40 are currently pending in this application.
	Claims 1-20 are canceled as filed on 11/23/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,218,443, hereinafter 443. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 21 and 35, 443 taught an IP categorization system (column 11, line 58) comprising: a memory storing instructions (column 11, line 60); and at least one processor configured to execute the instructions (column 11, line 61) to: log a first set of requests occurring during a first time period and originating from a first IP address belonging to a set of IP addresses (column 11, lines 65-67); assign the set of IP addresses to a first category according to the first set of requests (column 12, lines 1-3); log a second set of requests occurring during a second time period and originating from the first IP address or a second IP address belonging to the set of IP addresses (column 12, lines 19-22); determine a second category according to the second set of requests (column 12, lines 23-26); and reassign the set of IP addresses to the second category when the first category and the second category differ, wherein assigning or reassigning the set of IP addresses comprises assigning the set of IP addresses to a category comprising at least one descriptor (column 12, lines 38-54) based on at least one of: whether a purchase value associated with the set of IP addresses exceeds a threshold (column 12, lines 38-52); a number of unique users associated with the set of IP addresses (column 13, lines 3-12); a network location of a device associated with at least one request of the first or second set (column 13, lines 3-12); at least one request of the first or second set requesting unauthorized access to an account (column 13, lines 3-12); a number of requests exceeding a request limit (column 12, lines 63-67); or historical data associated with the first or second IP address (column 14, lines 46-49). 
	Accordingly, claims 22-34 and 36-40 are rejected, at least, based on their respective dependencies on claims 21 and 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-25, 27-29, and 33-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woddi et al. (Pre-Grant Publication No. US 2016/0117703 A1), hereinafter Woddi.

2.	With respect to claims 21 and 35, Woddi taught an IP categorization system (0011, where the categorizing of the customers can be by IP address in accordance with 0147) comprising: a memory storing instructions (0139); and at least one processor configured to execute the instructions (0139) to: log a first set of requests occurring during a first time period and originating from a first IP address belonging to a set of IP addresses (0032-0034, where the products view, purchased, etc., where requested by a user of a browser and was identified based on their IP address in accordance with 0147); assign the set of IP addresses to a first category according to the first set of requests (0008, where, at least, the customer tier & the product-class constitute categories); log a second set of requests occurring during a second time period and originating from the first IP address or a second IP address belonging to the set of IP addresses (0032-0034, where the system provides said teaching as the system allows the pulling of a second date/time range.  Accordingly, 0038 shows that the system will update the mapping of the customers to their product-classes/tiers.  Thus, the second logging of data from the same and/or different IP addresses is implicitly taught); determine a second category according to the second set of requests (0011, where the different tiers/product-classes would constitute the nth category.  For example: normal vs high value tiers in accordance with 0076 & 0079); and reassign the set of IP addresses to the second category when the first category and the second category differ (0038, the updating the tier/product-class), wherein assigning or reassigning the set of IP addresses comprises assigning the set of IP addresses to a category comprising at least one descriptor (0038, where it updates based on the updated product-class/tier data, which is based on the data descriptors that the system uses to classify the customers) based on at least one of: whether a purchase value associated with the set of IP addresses exceeds a threshold; a number of unique users associated with the set of IP addresses; a network location of a device associated with at least one request of the first or second set; at least one request of the first or second set requesting unauthorized access to an account; a number of requests exceeding a request limit; or historical data associated with the first or second IP address (0011, where the generated revenue being above a certain threshold in accordance with 0035 & 0065, at least, teaches the purchase value limitation.  Likewise, the historical data limitation can also be seen in 0070).

3.	As for claims 23 and 36, they are rejected on the same basis as claims 21 and 35 (respectively).  In addition, Woddi taught wherein determining the second category occurs at the earlier of: when a trigger event is detected; or when the second time period elapses (0086, where this teaches the triggering event limitation).

4.	As for claims 24 and 37, they are rejected on the same basis as claims 21 and 35 (respectively).  In addition, Woddi taught wherein at least one of the first set of requests or the second set of requests comprises a request for web page contents hosted by a web server (0011, where the online products are browsed via web pages.  Accordingly, the web servers can be seen in 0097).

5.	As for claims 25 and 38, they are rejected on the same basis as claims 21 and 35 (respectively).  In addition, Woddi taught wherein the at least one descriptor is based on at least two of: whether the purchase value associated with the set of IP addresses exceeds the threshold; the number of unique users associated with the set of IP addresses; the network location of the device associated with at least one request of the first or second set; at least one request of the first or second set requesting unauthorized access to the account; the number of requests exceeding the request limit; or the historical data associated with the first or second IP address (0035, where the threshold limitation can be seen.  Accordingly, the historical data limitation can be seen in 0070).

6.	As for claim 27, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein logging a first set of requests and logging the second set of requests are performed concurrently while providing at least one response to at least one of the first set of requests or the second set of requests (0138, where the received product pages are the response and the concurrent logging is implicitly taught by 0011, as the customer sets are generated based on pulled logged data that comes in during a particular time period).

7.	As for claim 28, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein: the at least one descriptor is based on whether the purchase value associated with the set of IP addresses exceeds a threshold (0035); and the threshold is determined by: obtaining sales data of a plurality of sets of other IP addresses; ordering the other IP addresses by sales; setting a top percentile of the other IP addresses by sales; and setting the threshold to a sales amount corresponding to the top percentile of the other IP addresses (0011, where the revenue mapping can categorize customers into the high value tier based on the spending habits.  Accordingly, the higher priority customer can be the high value customer.  See also, the scoring of 0036, as it relates to the purchase threshold of 0035).

7.	As for claim 29, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein: the at least one descriptor is based on whether the purchase value associated with the set of IP addresses exceeds a threshold; and the threshold is determined by: obtaining transaction amounts of a plurality of purchases; and setting the threshold so that a sum of transactions greater than the threshold exceed a desired value (0035, where the price being a determent can be seen in 0043).

9.	As for claim 33, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein when the requesting IP address is in a set of IP addresses assigned to a category comprising the high value descriptor, the response comprises at least one of discounts, offers, or services (0097, where this, at least, teaches the offers limitation).

10.	As for claim 34, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein the at least one descriptor is based on whether the purchase value associated with the set of IP addresses exceeds the threshold, the threshold being a per-year purchase value (0064, where the past year teaches the per-year aggregation of data, which includes purchase value).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 30, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Woddi, in view of Potvin et al. (Pre-Grant Publication No. US 2020/0394703 A1), hereinafter Potvin.

11.	As for claim 22, it is rejected on the same basis as claim 21.  In addition, Woddi taught wherein the at least one descriptor comprises: a first value descriptor, comprising high or normal; or a first source descriptor, comprising personal, public, or internal (0026, where this teaches the high value descriptor, which implicitly teaches the normal value descriptor).  However, Woddi did not explicitly state that the descriptor indicated that the activity was fraudulent.  On the other hand, Potvin did teach that the activity was fraudulent (0093).  Both of the systems of Woddi and Potvin are directed towards categorizing customers making online purchases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Woddi, to utilize fraud detection, as taught by Potvin, in order to provide a more accurate data to its customers.

12.	As for claim 30, it is rejected on the same basis as claim 21.  However, Woddi did not explicitly state wherein: determining the second category occurs when a trigger event is detected; the trigger event originates from an IP address not previously categorized as internal; and the trigger event comprises at least one of: a high value purchase; a request to access a user account from an IP address in a set of IP addresses not previously associated with the user account; or a request to access an internal company account.  On the other hand, Potvin did teach wherein: determining the second category occurs when a trigger event is detected (0006, where the evidence can be used to categorize the user as fraudulent); the trigger event originates from an IP address not previously categorized as internal (0065, where it is obvious that an address, internal to the e-commerce system, is at less risk for being identified as fraud); and the trigger event comprises at least one of: a high value purchase; a request to access a user account from an IP address in a set of IP addresses not previously associated with the user account; or a request to access an internal company account (0009 & 0064, where the specific value of the products purchased threshold teaches the high value purchase limitation.  See also Woddi: 0026, where the system tracks purchases and assigns value).  Both of the systems of Woddi and Potvin are directed towards categorizing customers making online purchases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Woddi, to utilize fraud detection, as taught by Potvin, in order to provide a more accurate data to its customers.

13.	As for claims 32 and 40, they are rejected on the same basis as claims 21 and 35 (respectively).  In addition, Woddi taught wherein assigning the set of IP addresses comprises: determining a physical address associated with an IP address in the set of IP addresses; identifying the physical address as a business or a residential address (0146, where the shipping address can be seen); assigning the set of IP addresses to a category comprising a personal descriptor when the physical address is a residential address; and assigning the set of IP addresses to a category comprising a public descriptor when the physical address is a business address (0075, the public vs private permissions/access).  Both of the systems of Woddi and Potvin are directed towards categorizing customers making online purchases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Woddi, to utilize fraud detection by tracking a shipping address, as taught by Potvin, in order to provide a more accurate data to its customers.

Claim(s) 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Woddi, in view of Mazouchi et al. (Pre-Grant Publication no. US 2020/0019644 A1), hereinafter Mazouchi.

14.	As for claims 26 and 39, they are rejected on the same basis as claims 21 and 35 (respectively).  However, Woddi did not explicitly state wherein the at least one descriptor is based on: whether the purchase value associated with the set of IP addresses exceeds the threshold; and the number of unique users associated with the set of IP addresses.  On the other hand, Mazouchi did teach wherein the at least one descriptor is based on: whether the purchase value associated with the set of IP addresses exceeds the threshold; and the number of unique users associated with the set of IP addresses (0110-0133, where the users are grouped based on data that includes the total purchase value as well as the total logins, which is the unique users).  Both of the systems of Woddi and Mazouchi are directed towards categorizing customers making online purchases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Woddi, to utilize specific ratio data for categorizations, as taught by Mazouchi, in order to provide a more accurate data to its customers.

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Woddi, in view of Official Notice.

15.	As for claim 31, it is rejected on the same basis as claim 21.  However, Woddi did not explicitly state wherein assigning or reassigning the set of IP addresses comprises: assigning the set of IP addresses to a category comprising a personal descriptor when a number of unique users is below a user threshold; assigning the set of IP addresses to a category comprising a public descriptor when the number of unique users is above the user threshold; or assigning the set of IP addresses to a category comprising an internal descriptor when the set of IP addresses is associated with a company owning a website from which at least one of the first set of requests or the second set of requests is requesting web page contents.  On the other hand, label a group/categories with arbitrary labels was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Woddi, to utilize labeling a group/category as public, private, or internal, based on the size and source of the group, as doing so represents arbitrary labels without further context or function provided.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	(a)  Rao (Pre-Grant Publication No. US 2020/0356994 A1).
	(b)  Qiu (Pre-Grant publication No. US 2019/0130440 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452